Case 8:17-cv-01966-JDW-TGW Document 17 Filed 10/23/18 Page 1 of 2 PageID 87



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                           CASE NO.: 8:17-CV-01966-JDW-TGW

CHARLIE BONDS, JR.,
       Plaintiff,
v.

LOCKHEED MARTIN CORPORATION,
      Defendant.
______________________________________

                                 NOTICE OF MEDIATION

       Pursuant to the Court’s October 6, 2017 Order [ECF No. 7] and the parties Amended

Joint Stipulation Selecting Mediator [ECF No. 16], this case has been scheduled for mediation as

follows:

           Mediator:         Angela Outten
           Date:             Tuesday, November 13, 2018
           Time:             10:00 a.m.
           Location:         Regus
                             2202 N. West Shore Blvd., Suite 200
                             Tampa, FL 33607

 DATED: October 23, 2018                        /s/ April Boyer
                                                April Boyer
                                                Florida Bar No. 0168335
                                                april.boyer@klgates.com
                                                Yamilet Hurtado
                                                Florida Bar No. 95607
                                                yamilet.hurtado@klgates.com
                                                K&L GATES LLP
                                                Southeast Financial Center
                                                200 South Biscayne Blvd., Suite 3900
                                                Miami, Florida 33131
                                                Telephone: 305.539.3300
                                                Facsimile: 305.358.7095

                                                Attorneys for Defendant
Case 8:17-cv-01966-JDW-TGW Document 17 Filed 10/23/18 Page 2 of 2 PageID 88
                                                    CASE NO.: 8:17-CV-01966-JDW-TGW




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 23, 2018 a true and correct copy of the foregoing

was served via email to:

       April L. Goodwin, Esquire
       The Goodwin Firm
       801 W. Bay Drive
       Suite 705
       Largo, FL 33770
       Phone: (727) 316.5333
       april@goodwin-firm.com

       Attorneys for Plaintiff

                                       /s/ April Boyer
                                       April Boyer




                                           -2-
